
	
		II
		Calendar No. 1001
		110th CONGRESS
		2d Session
		S. 3089
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2008
			Mr. Wyden (for himself
			 and Mr. Smith) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To designate certain land in the State of Oregon as
		  wilderness, to provide for the exchange of certain Federal land and non-Federal
		  land, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Spring Basin Wilderness Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)Family
			 trustThe term family trust means the Bowerman
			 Family Trust, which is the owner of the land described in section
			 4(d)(2)(A).
			(2)KeysThe
			 term Keys means Bob Keys, a resident of Portland, Oregon.
			(3)McGreerThe
			 term McGreer means H. Kelly McGreer, a resident of Antelope,
			 Oregon.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of Oregon.
			(6)TribesThe
			 term Tribes means the Confederated Tribes of the Warm Springs
			 Indian Reservation, with offices in Warm Springs, Oregon.
			(7)Wilderness
			 mapThe term wilderness map means the map entitled
			 Spring Basin Study Area with Exchange Proposals and dated May
			 22, 2008.
			3.Spring basin
			 wilderness
			(a)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately
			 8,661 acres of Bureau of Land Management land in the State, as depicted on the
			 wilderness map, is designated as wilderness and as a component of the National
			 Wilderness Preservation System, to be known as the Spring Basin
			 Wilderness.
			(b)Administration
			 of wilderness
				(1)In
			 generalSubject to valid existing rights, the Wilderness shall be
			 administered by the Secretary in accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.), except that—
					(A)any reference in
			 the Wilderness Act to the effective date of the Wilderness Act shall be
			 considered to be a reference to the date of enactment of this Act; and
					(B)any reference in
			 that Act to the Secretary of Agriculture shall be considered to be a reference
			 to the Secretary of the Interior.
					(2)Incorporation of
			 acquired land and interestsAny land or interest in land within
			 the boundary of the Wilderness that is acquired by the United States
			 shall—
					(A)become part of the
			 Wilderness; and
					(B)be managed in
			 accordance with this Act, the Wilderness Act (16 U.S.C. 1131 et seq.), and any
			 other applicable law.
					(3)GrazingThe
			 grazing of domestic livestock in the Wilderness shall be administered in
			 accordance with—
					(A)section 4(d)(4) of
			 the Wilderness Act (16 U.S.C. 1133(d)(4));
					(B)the guidelines set
			 forth in the report of the Committee on Interior and Insular Affairs of the
			 House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept.
			 96–617); and
					(C)the guidelines set
			 forth in Appendix A of the report of the Committee on Interior and Insular
			 Affairs of the House of Representatives accompanying H.R. 2570 of the 101st
			 Congress (H. Rept. 101–405).
					(4)Access to
			 non-Federal landIn accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.), the Secretary shall provide reasonable access to non-Federal
			 land within the boundaries of the Wilderness.
				(5)State water
			 lawsNothing in this section constitutes an exemption from State
			 water laws (including regulations).
				(6)Tribal
			 rightsNothing in this section—
					(A)affects, alters,
			 amends, repeals, interprets, extinguishes, modifies, or is in conflict
			 with—
						(i)the treaty rights
			 of an Indian tribe, including the rights secured by the Treaty of June 25,
			 1855, between the United States and the Tribes and Bands of Middle Oregon (12
			 Stat. 963); or
						(ii)any other rights
			 of an Indian tribe; or
						(B)prevents,
			 prohibits, terminates, or abridges the exercise of treaty-reserved rights,
			 including the rights secured by the Treaty of June 25, 1855, between the United
			 States and the Tribes and Bands of Middle Oregon (12 Stat. 963)—
						(i)within the
			 boundaries of the Wilderness; or
						(ii)on land acquired
			 by the United States under this Act.
						4.Land
			 exchanges
			(a)Confederated
			 Tribes of the Warm Springs Indian Reservation land exchange
				(1)Conveyance of
			 landIf the Tribes offer to convey to the United States all
			 right, title, and interest of the Tribes in and to the non-Federal land
			 described in paragraph (2)(A), the Secretary shall—
					(A)accept the offer;
			 and
					(B)on receipt of
			 acceptable title to the non-Federal land and subject to valid existing rights,
			 convey to the Tribes all right, title, and interest of the United States in and
			 to the Federal land described in paragraph (2)(B).
					(2)Description of
			 land
					(A)Non-Federal
			 landThe non-Federal land referred to in paragraph (1) is the
			 approximately 3,635 acres of non-Federal land identified on the wilderness map
			 as Lands proposed for transfer from the CTWSIR to the Federal
			 Government.
					(B)Federal
			 landThe Federal land referred to in paragraph (1)(B) is the
			 approximately 3,653 acres of Federal land identified on the wilderness map as
			 Lands proposed for transfer from the Federal Government to
			 CTWSIR.
					(3)SurveysThe
			 exact acreage and legal description of the Federal land and non-Federal land
			 described in paragraph (2) shall be determined by surveys approved by the
			 Secretary.
				(b)McGreer land
			 exchange
				(1)Conveyance of
			 landIf McGreer offers to convey to the United States all right,
			 title, and interest of McGreer in and to the non-Federal land described in
			 paragraph (2)(A), the Secretary shall—
					(A)accept the offer;
			 and
					(B)on receipt of
			 acceptable title to the non-Federal land and subject to valid existing rights,
			 convey to McGreer all right, title, and interest of the United States in and to
			 the Federal land described in paragraph (2)(B).
					(2)Description of
			 land
					(A)Non-Federal
			 landThe non-Federal land referred to in paragraph (1) is the
			 approximately 18 acres of non-Federal land identified on the wilderness map as
			 Lands proposed for transfer from McGreer to the Federal
			 Government.
					(B)Federal
			 landThe Federal land referred to in paragraph (1)(B) is the
			 approximately 325 acres of Federal land identified on the wilderness map as
			 Lands proposed for transfer from the Federal Government to
			 McGreer.
					(3)SurveysThe
			 exact acreage and legal description of the Federal land and non-Federal land
			 described in paragraph (2) shall be determined by surveys approved by the
			 Secretary.
				(c)Keys land
			 exchange
				(1)Conveyance of
			 landIf Keys offers to convey to the United States all right,
			 title, and interest of Keys in and to the non-Federal land described in
			 paragraph (2)(A), the Secretary shall—
					(A)accept the offer;
			 and
					(B)on receipt of
			 acceptable title to the non-Federal land and subject to valid existing rights,
			 convey to Keys all right, title, and interest of the United States in and to
			 the Federal land described in paragraph (2)(B).
					(2)Description of
			 land
					(A)Non-Federal
			 landThe non-Federal land referred to in paragraph (1) is the
			 approximately 181 acres of non-Federal land identified on the wilderness map as
			 Lands proposed for transfer from Keys to the Federal
			 Government.
					(B)Federal
			 landThe Federal land referred to in paragraph (1)(B) is the
			 approximately 183 acres of Federal land identified on the wilderness map as
			 Lands proposed for transfer from the Federal Government to
			 Keys.
					(3)SurveysThe
			 exact acreage and legal description of the Federal land and non-Federal land
			 described in paragraph (2) shall be determined by surveys approved by the
			 Secretary.
				(d)Bowerman land
			 exchange
				(1)Conveyance of
			 landIf the family trust offers to convey to the United States
			 all right, title, and interest of the family trust in and to the non-Federal
			 land described in paragraph (2)(A), the Secretary shall—
					(A)accept the offer;
			 and
					(B)on receipt of
			 acceptable title to the non-Federal land and subject to valid existing rights,
			 convey to the family trust all right, title, and interest of the United States
			 in and to the Federal land described in paragraph (2)(B).
					(2)Description of
			 land
					(A)Non-Federal
			 landThe non-Federal land referred to in paragraph (1) is the
			 approximately 34 acres of non-Federal land identified on the wilderness map as
			 Lands proposed for transfer from Bowerman to the Federal
			 Government.
					(B)Federal
			 landThe Federal land referred to in paragraph (1)(B) is the
			 approximately 24 acres of Federal land identified on the wilderness map as
			 Lands proposed for transfer from the Federal Government to
			 Bowerman.
					(3)SurveysThe
			 exact acreage and legal description of the Federal land and non-Federal land
			 described in paragraph (2) shall be determined by surveys approved by the
			 Secretary.
				(e)Applicable
			 lawExcept as otherwise provided in this section, the Secretary
			 shall carry out the land exchanges under this section in accordance with
			 section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716).
			(f)Valuation,
			 Appraisals, and Equalization
				(1)In
			 generalThe value of the Federal land and the non-Federal land to
			 be conveyed in a land exchange under this section—
					(A)shall be equal, as
			 determined by appraisals conducted in accordance with paragraph (2); or
					(B)if not equal,
			 shall be equalized in accordance with paragraph (3).
					(2)Appraisals
					(A)In
			 generalThe Federal land and the non-Federal land to be exchanged
			 under this section shall be appraised by an independent, qualified appraiser
			 that is agreed to by the Secretary and the owner of the non-Federal land to be
			 exchanged.
					(B)RequirementsAn
			 appraisal under subparagraph (A) shall be conducted in accordance with—
						(i)the Uniform
			 Appraisal Standards for Federal Land Acquisition; and
						(ii)the Uniform
			 Standards of Professional Appraisal Practice.
						(3)Equalization
					(A)In
			 generalIf the value of the Federal land and the non-Federal land
			 to be conveyed in a land exchange under this section is not equal, the value
			 may be equalized by—
						(i)the Secretary
			 making a cash equalization payment to the owner of the non-Federal land;
						(ii)the owner of the
			 non-Federal land making a cash equalization payment to the Secretary; or
						(iii)reducing the
			 acreage of the Federal land or the non-Federal land to be exchanged, as
			 appropriate.
						(B)Cash
			 equalization paymentsAny cash equalization payments received by
			 the Secretary under subparagraph (A)(ii) shall be—
						(i)deposited in the
			 Federal Land Disposal Account established by section 206(a) of the Federal Land
			 Transaction Facilitation Act (43 U.S.C. 2305(a)); and
						(ii)used in
			 accordance with that Act.
						(g)Conditions of
			 Exchange
				(1)In
			 generalAs a condition of the conveyance of Federal land and
			 non-Federal land under this section, the Federal Government and the owner of
			 the non-Federal land shall equally share all costs relating to the land
			 exchange, including the costs of appraisals, surveys, and any necessary
			 environmental clearances.
				(2)Valid existing
			 rightsThe exchange of Federal land and non-Federal land under
			 this section shall be subject to any easements, rights-of-way, or other valid
			 encumbrances in existence on the date of enactment of this Act.
				(h)Deadline for
			 completion of land exchangeIt is the intent of Congress that the
			 land exchanges under this section shall be completed not later than 16 months
			 after the date of enactment of this Act.
			
	
		1.Short titleThis Act may be cited as the
			 Spring Basin Wilderness Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)StateThe
			 term State means the State of Oregon.
			(3)TribesThe
			 term Tribes means the Confederated Tribes of the Warm Springs
			 Reservation of Oregon.
			(4)Wilderness
			 mapThe term wilderness map means the map entitled
			 Spring Basin Wilderness with Land Exchange Proposals and dated
			 September 3, 2008.
			3.Spring Basin
			 Wilderness
			(a)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately
			 6,382 acres of Bureau of Land Management land in the State, as generally
			 depicted on the wilderness map, is designated as wilderness and as a component
			 of the National Wilderness Preservation System, to be known as the
			 Spring Basin Wilderness.
			(b)Administration of
			 wilderness
				(1)In
			 generalSubject to valid existing rights, the Spring Basin
			 Wilderness shall be administered by the Secretary in accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.), except that—
					(A)any reference in the
			 Wilderness Act to the effective date of that Act shall be considered to be a
			 reference to the date of enactment of this Act; and
					(B)any reference in the
			 Wilderness Act to the Secretary of Agriculture shall be considered to be a
			 reference to the Secretary of the Interior.
					(2)Incorporation of
			 acquired land and interestsAny land or interest in land within
			 the boundary of the Spring Basin Wilderness that is acquired by the United
			 States shall—
					(A)become part of the Spring
			 Basin Wilderness; and
					(B)be managed in accordance
			 with this Act, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other
			 applicable law.
					(3)GrazingThe
			 grazing of livestock in the Spring Basin Wilderness, if established before the
			 date of enactment of this Act, shall be permitted to continue subject to such
			 reasonable regulations as are considered necessary by the Secretary, in
			 accordance with—
					(A)section 4(d)(4) of the
			 Wilderness Act (16 U.S.C. 1133(d)(4)); and
					(B)the guidelines set forth
			 in Appendix A of the report of the Committee on Interior and Insular Affairs of
			 the House of Representatives accompanying H.R. 2570 of the 101st Congress (H.
			 Rept. 101–405).
					(c)Map and legal
			 description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map and a legal description of the Spring
			 Basin Wilderness with—
					(A)the Committee on Energy
			 and Natural Resources of the Senate; and
					(B)the Committee on Natural
			 Resources of the House of Representatives.
					(2)Force of
			 lawThe map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary may correct any typographical errors in the map and legal
			 description.
				(3)Public
			 availabilityThe map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management.
				4.Release
			(a)FindingCongress
			 finds that, for the purposes of section 603(c) of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782(c)), the portions of the Spring Basin
			 wilderness study area that are not designated by section 3(a) as the Spring
			 Basin Wilderness in the following areas have been adequately studied for
			 wilderness designation:
				(1)T. 8 S., R. 19 E., sec.
			 10, NE ¼, W ½.
				(2)T. 8 S., R.19 E., sec.
			 25, SE ¼, SE ¼.
				(3)T. 8 S., R. 20 E., sec.
			 19, SE ¼, S ½ of the S ½.
				(b)ReleaseAny
			 public land described in subsection (a) that is not designated as wilderness by
			 this Act—
				(1)is no longer subject to
			 section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1782(c)); and
				(2)shall be managed in
			 accordance with the applicable land use plan adopted under section 202 of that
			 Act (43 U.S.C. 1712).
				5.Land exchanges
			(a)Confederated Tribes of
			 the Warm Springs Reservation land exchange
				(1)Conveyance of
			 landSubject to subsections (e) through (g), if the Tribes offer
			 to convey to the United States all right, title, and interest of the Tribes in
			 and to the non-Federal land described in paragraph (2)(A), the Secretary
			 shall—
					(A)accept the offer;
			 and
					(B)on receipt of acceptable
			 title to the non-Federal land, convey to the Tribes all right, title, and
			 interest of the United States in and to the Federal land described in paragraph
			 (2)(B).
					(2)Description of
			 land
					(A)Non-Federal
			 landThe non-Federal land referred to in paragraph (1) is the
			 approximately 4,480 acres of non-Federal land identified on the wilderness map
			 as Lands proposed for transfer from the CTWSIR to the Federal
			 Government.
					(B)Federal
			 landThe Federal land referred to in paragraph (1)(B) is the
			 approximately 4,578 acres of Federal land identified on the wilderness map as
			 Lands proposed for transfer from the Federal Government to
			 CTWSIR.
					(3)SurveysThe
			 exact acreage and legal description of the Federal land and non-Federal land
			 described in paragraph (2) shall be determined by surveys approved by the
			 Secretary.
				(4)WithdrawalSubject
			 to valid existing rights, the land acquired by the Secretary under this
			 subsection is withdrawn from all forms of—
					(A)entry, appropriation, or
			 disposal under the public land laws;
					(B)location, entry, and
			 patent under the mining laws; and
					(C)disposition under any law
			 relating to mineral and geothermal leasing or mineral materials.
					(b)McGreer land
			 exchange
				(1)Conveyance of
			 landSubject to subsections (e) through (g), if the landowner
			 offers to convey to the United States all right, title, and interest of the
			 landowner in and to the non-Federal land described in paragraph (2)(A), the
			 Secretary shall—
					(A)accept the offer;
			 and
					(B)on receipt of acceptable
			 title to the non-Federal land, convey to the landowner all right, title, and
			 interest of the United States in and to the Federal land described in paragraph
			 (2)(B).
					(2)Description of
			 land
					(A)Non-Federal
			 landThe non-Federal land referred to in paragraph (1) is the
			 approximately 18 acres of non-Federal land identified on the wilderness map as
			 Lands proposed for transfer from McGreer to the Federal
			 Government.
					(B)Federal
			 landThe Federal land referred to in paragraph (1)(B) is the
			 approximately 327 acres of Federal land identified on the wilderness map as
			 Lands proposed for transfer from the Federal Government to
			 McGreer.
					(3)SurveysThe
			 exact acreage and legal description of the Federal land and non-Federal land
			 described in paragraph (2) shall be determined by surveys approved by the
			 Secretary.
				(c)Keys land
			 exchange
				(1)Conveyance of
			 landSubject to subsections (e) through (g), if the landowner
			 offers to convey to the United States all right, title, and interest of the
			 landowner in and to the non-Federal land described in paragraph (2)(A), the
			 Secretary shall—
					(A)accept the offer;
			 and
					(B)on receipt of acceptable
			 title to the non-Federal land, convey to the landowner all right, title, and
			 interest of the United States in and to the Federal land described in paragraph
			 (2)(B).
					(2)Description of
			 land
					(A)Non-Federal
			 landThe non-Federal land referred to in paragraph (1) is the
			 approximately 180 acres of non-Federal land identified on the wilderness map as
			 Lands proposed for transfer from Keys to the Federal
			 Government.
					(B)Federal
			 landThe Federal land referred to in paragraph (1)(B) is the
			 approximately 187 acres of Federal land identified on the wilderness map as
			 Lands proposed for transfer from the Federal Government to
			 Keys.
					(3)SurveysThe
			 exact acreage and legal description of the Federal land and non-Federal land
			 described in paragraph (2) shall be determined by surveys approved by the
			 Secretary.
				(d)Bowerman land
			 exchange
				(1)Conveyance of
			 landSubject to subsections (e) through (g), if the landowner
			 offers to convey to the United States all right, title, and interest of the
			 landowner in and to the non-Federal land described in paragraph (2)(A), the
			 Secretary shall—
					(A)accept the offer;
			 and
					(B)on receipt of acceptable
			 title to the non-Federal land, convey to the landowner all right, title, and
			 interest of the United States in and to the Federal land described in paragraph
			 (2)(B).
					(2)Description of
			 land
					(A)Non-Federal
			 landThe non-Federal land referred to in paragraph (1) is the
			 approximately 32 acres of non-Federal land identified on the wilderness map as
			 Lands proposed for transfer from Bowerman to the Federal
			 Government.
					(B)Federal
			 landThe Federal land referred to in paragraph (1)(B) is the
			 approximately 24 acres of Federal land identified on the wilderness map as
			 Lands proposed for transfer from the Federal Government to
			 Bowerman.
					(3)SurveysThe
			 exact acreage and legal description of the Federal land and non-Federal land
			 described in paragraph (2) shall be determined by surveys approved by the
			 Secretary.
				(e)Applicable
			 lawExcept as otherwise provided in this section, the Secretary
			 shall carry out the land exchanges under this section in accordance with
			 section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716).
			(f)Valuation, Appraisals,
			 and Equalization
				(1)In
			 generalThe value of the Federal land and the non-Federal land to
			 be conveyed in a land exchange under this section—
					(A)shall be equal, as
			 determined by appraisals conducted in accordance with paragraph (2); or
					(B)if not equal, shall be
			 equalized in accordance with paragraph (3).
					(2)Appraisals
					(A)In
			 generalThe Federal land and the non-Federal land to be exchanged
			 under this section shall be appraised by an independent, qualified appraiser
			 that is agreed to by the Secretary and the owner of the non-Federal land to be
			 exchanged.
					(B)RequirementsAn
			 appraisal under subparagraph (A) shall be conducted in accordance with—
						(i)the Uniform Appraisal
			 Standards for Federal Land Acquisitions; and
						(ii)the Uniform Standards of
			 Professional Appraisal Practice.
						(3)Equalization
					(A)In
			 generalIf the value of the Federal land and the non-Federal land
			 to be conveyed in a land exchange under this section is not equal, the value
			 may be equalized by—
						(i)making a cash
			 equalization payment to the Secretary or to the owner of the non-Federal land,
			 as appropriate, in accordance with section 206(b) of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716(b)); or
						(ii)reducing the acreage of
			 the Federal land or the non-Federal land to be exchanged, as
			 appropriate.
						(B)Cash equalization
			 paymentsAny cash equalization payments received by the Secretary
			 under subparagraph (A)(i) shall be—
						(i)deposited in the Federal
			 Land Disposal Account established by section 206(a) of the Federal Land
			 Transaction Facilitation Act (43 U.S.C. 2305(a)); and
						(ii)used in accordance with
			 that Act.
						(g)Conditions of
			 Exchange
				(1)In
			 generalThe land exchanges under this section shall be subject to
			 such terms and conditions as the Secretary may require.
				(2)CostsAs
			 a condition of a conveyance of Federal land and non-Federal land under this
			 section, the Federal Government and the owner of the non-Federal land shall
			 equally share all costs relating to the land exchange, including the costs of
			 appraisals, surveys, and any necessary environmental clearances.
				(3)Valid existing
			 rightsThe exchange of Federal land and non-Federal land under
			 this section shall be subject to any easements, rights-of-way, and other valid
			 rights in existence on the date of enactment of this Act.
				(h)Completion of land
			 exchangeIt is the intent of Congress that the land exchanges
			 under this section shall be completed not later than 2 years after the date of
			 enactment of this Act.
			6.Protection of tribal
			 treaty rightsNothing in this
			 Act alters, modifies, enlarges, diminishes, or abrogates the treaty rights of
			 any Indian tribe, including the off-reservation reserved rights secured by the
			 Treaty with the Tribes and Bands of Middle Oregon of June 25, 1855 (12 Stat.
			 963).
		
	
		September 16, 2008
		Reported with an amendment
	
